In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
EUGENIA WEBB, as Administrator *
and Legal Representative of the        *     No. 14-893V
Estate of Eva M. Kinkaid, Deceased, *        Special Master Christian J. Moran
                                       *
                    Petitioner,        *
                                       *
v.                                     *     Filed: March 1, 2016
                                       *
SECRETARY OF HEALTH                    *     Attorneys’ fees and costs; award in
AND HUMAN SERVICES,                    *     the amount to which respondent
                                       *     has not objected
                    Respondent.        *
*********************
Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
Petitioner;
Justine E. Walters, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       Petitioner, Eugenia Webb, as administrator and legal representative of the
estate of Eva M. Kinkaid, filed an unopposed amended application for final
attorneys’ fees and costs in the above-captioned matter on February 26, 2016.
Previously, Ms. Webb submitted a draft application to respondent. In informal
discussions, respondent raised objections to certain items. Based on these
discussions, petitioner amended her application to request $26,683.58, an amount
to which respondent does not object. The Court awards this amount.

       Eva M. Kinkaid filed for compensation on September 23, 2014, alleging that
the influenza vaccine she received on November 3, 2011, caused her to suffer from

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
transverse myelitis. Ms. Kinkaid passed away on October 17, 2014, and Eugenia
Webb was appointed administrator of her estate. Petitioner received compensation
based upon the parties’ stipulation. Decision, issued July 21, 2015. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $26,683.58, in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $1,758.04, in out-of-pocket litigation expenses while pursuing
this claim. Respondent has no objection to the amount requested for attorneys’
fees and costs.

       After reviewing the request, the Court awards the following:

           a. A lump sum of $26,683.58, in the form of a check made payable to
              petitioner and petitioner’s attorney, Ramon Rodriguez, III, of
              Rawls McNelis and Mitchell, P.C., for attorneys’ fees and other
              litigation costs available under 42 U.S.C. § 300aa-15(e).

           b. A lump sum of $1,758.04, payable to petitioner, Eugenia Webb, as
              administrator and legal representative of the estate of Eva M.
              Kinkaid, for costs incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly. 2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.